In a matrimonial action in which the parties were divorced by judgment entered April 8, 2003, the defendant appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Ross, J.), dated August 16, 2007, as, after a hearing, directed him to pay sanctions in the total sum of $10,000 pursuant to 22 NYCRR 130-1.1.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court properly imposed sanctions against him in the total sum of $10,000, pursuant to 22 NYCRR 130-1.1, based upon his filing of a cross motion which violated a prior order of the same court dated May 20, 2005, prohibiting such filings without leave of court, contained materially false statements of fact, and was made only to harass and maliciously injure the plaintiff and her counsel (see 22 NYCRR 130-1.1 [c] [2], [3]; Kamen v Diaz-Kamen, 40 AD3d 937 [2007]; Matter of Hirschfeld v Friedman, 307 AD2d 856, 859-860 [2003]). Skelos, J.P., Balkin, Eng and Austin, JJ., concur.